DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2021 has been entered.

Response to Amendment
The amendment dated 12/3/2021 has been considered and entered into the record.  Claims 1 and 13, from with all other claims depend, now require a hydrophobic additive that has a hydrophilic-lipophilic balance (HLB) value of from about 5 to about 13.  The new limitation is not taught Mohammadi and Shannon.  Accordingly, the previously applied rejection based upon Mohammadi and Shannon is overcome.  Claims 7 and 18–20 have been cancelled.  New claims 21–23 have been added.  Claims 1–6, 8, 9, 11–17, and 21–23 are examined below.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–6, 8, 9, 11–17, and 21–23 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammadi (US 2011/0168342 A1) in view of Shannon (US 2005/0274470 A1) and Ito (JP 4-329913 A)
Mohammadi teaches a single- or multi-ply sanitary tissue comprising a blend of softwood, hardwood, and hydrophobic fibers.  Mohammadi ¶¶ 8, 39–40, 139.  The hydrophobic fibers may be trichome fibers harvested from a Stachys genus plant, wherein the sanitary tissue may comprise up to 20 weight percent trichome fibers.  Id. ¶¶ 12, 138–139.  The trichome fibers have lengths as short as about 100 microns and have been classified.  Id. ¶¶ 89, 108, 113, 138, Table 2.  The use of the term “about” includes values both above and below the disclose length value.  Accordingly, Mohammadi discloses that at least some of the trichome fibers have lengths of less than 100 microns.  The sanitary tissue may further comprise softening agents, temporary wet strength additives, and silicones and is to be disposed of in a toilet.  Id. ¶ 54, 109, 126, claim 19.
Mohammadi fails to teach or suggest a sanitary tissue exhibiting a contact angle of 100 degrees or more or the use of a hydrophobic additive that has a HLB value of from about 5 to about 13, wherein the sanitary tissue does not float when placed into a toilet bowl.
Shannon teaches an apertured tissue product having at least one hydrophobic exterior layer formed by coating the surface of the tissue product with hydrophobic polysiloxane to form a tissue having a contact angle in excess of 88.  Shannon abstract, id. ¶ 72.  The use of a hydrophobic surface allows for fluid to be absorbed by the interior of the tissue, while the leaving the tissue’s surface dry.  Id. abstract.  
It would have been obvious to one of ordinary skill in the art to have coated the surface of the Mohammadi tissue with hydrophobic polysiloxane to form an absorbent tissue that maintains a dry surface that has a contact angle in excess of 88 (e.g., 100 degrees or more).  
Applicant’s Specification explains that the addition of trichome fibers and/or the addition of silicone drives up the contact angle of a sanitary tissue.  See Spec. at 17:1–9.  Mohammadi teaches that one example of sanitary tissue may contain up to 20 weight percent trichome fibers.  Mohammadi ¶ 12.  Accordingly, Mohammadi teaches the use of more than 10 weight percent trichome fibers in the formation of a sanitary tissue.  Mohammadi also teaches the use of hydrophobic silicone in making the sanitary tissue.  Id. ¶ 11.  Additionally, according to Applicant’s own disclosure, use of trichome fibers in excess of 10 weight percent and/or the use of hydrophobic silicone in Mohammadi leads to hydrophobic sanitary tissue with a contact angle in excess of 99.9 (i.e., at least 100 degrees).
Furthermore, Shannon teaches an apertured tissue product having at least one hydrophobic exterior layer formed by coating the surface of the tissue product with hydrophobic polysiloxane to form a tissue having a contact angle in excess of 88 degrees.  Shannon abstract, ¶¶ 2, 21, 70, 71.  Thus, the Examiner’s position that a hydrophobic sanitary tissue with a contact angle of at least 100 degrees is obvious is further supported 
Ito teaches the use of a composite, hydrophobic surfactant material with a HLB of between 7–13 that is added to toilet paper.  While hydrophobic, the material also has an affinity to water.  
It would have been obvious to the ordinarily skilled artisan to have added the composite, hydrophobic material of Ito to the sanitary tissue of Mohammadi to form a toilet tissue that prevents sticking to the inside of a toilet.  Because the surfactant has an affinity to water, it is reasonable to presume that the tissue treated the surfactant would not float when placed in a toilet.  Additionally, it is reasonable to presume that the surfactant-treated tissue has a sink to of no slower than three seconds because the HLB value of the Ito surfactant anticipates that of the claimed invention thereby demonstrating an affinity to water, while still being hydrophobic.  
Trichome fibers may be separated from its plant epidermis through the use of air classifiers.  Mohammadi ¶ 89.  Further use of the air classifiers on liberated trichome fibers further purifies the fine fibers from non-trichome material.  Id. ¶ 138.  It would have been obvious to have put the trichome fibers of Mohammadi through two air classifiers to refine and isolate the fine trichome fibers having a length of less than 100 microns for their use in sanitary tissue.  


Response to Arguments
Applicant's arguments filed 12/3/2021 have been fully considered but they are not persuasive. 
Applicant argues that the prior art of record fails to recognize the problem of increasing flushability of sanitary tissue, as well as lacking a reason to combine the prior art in the suggested manner to achieve the claimed solution to this problem.  As shown above in the newly cited Ito reference, the issue of insufficient flushability is recognized in the prior art along with means and rationale to solve this problem.  
Applicant next argues that neither Mohammadi nor Shannon teach the use of a first and second air classifier to capture smaller fibers with a length of less than 100 microns and their subsequent use to form sanitary tissue.  Mohammadi teaches the use of an air classifier to isolate individualized trichomes with lengths of as short as about 100 microns.  Mohammadi ¶ 106.  Accordingly, because “about 100 microns” includes values of less than 100 microns, Mohammadi teaches the use of an air classifier to include trichome fibers with lengths of less than 100 microns in the formation of a sanitary tissue.  Additionally, further use of the air classifiers on liberated trichome fibers further purifies the fine fibers from non-trichome material.  Id. ¶ 138.  Thus, it would have been obvious to have put the trichome fibers of Mohammadi through two air classifiers to refine and isolate the fine trichome fibers having a length of less than 100 microns for their use in sanitary tissue.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786